Citation Nr: 1325124	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  09-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for left shoulder impingement.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a shell fragment wound of the lumbar sacral spine. 

3.  Entitlement to a compensable evaluation for hypertension.  

4.  Entitlement to an increased disability evaluation for the residuals of a fracture of the right fifth metacarpal, to include a compensable rating prior to May 1, 2013, and a rating in excess of 20 percent as of May 1, 2013.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claims currently on appeal.  The Veteran filed a notice of disagreement with this decision in July 2007, and in March 2009, he perfected his appeal to the Board.  

In a June 2013 rating decision, the disability evaluation for the residuals of the Veteran's fracture to the right fifth metacarpal was increased to 20 percent, effective as of May 1, 2013.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In March 2009, the Veteran requested a Travel Board hearing.  This hearing was subsequently scheduled for October 25, 2012.  However, prior to the scheduled hearing date, the Veteran submitted an October 2012 written statement withdrawing his requested hearing.  38 U.S.C.A. § 20.704(d).  








	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's left shoulder impingement has been manifested by pain and limitation of motion; it has not been manifested by ankylosis, limitation of motion to 25 degrees or less from the side, recurrent dislocation of the scapulohumeral head, or malunion of the humerus.  

2.  The Veteran's shell fragment wound residuals of the lumbar spine are manifested by retained foreign objects; they have not been manifested by pain, limited motion or function, or loss of muscle tissue.  

3.  The Veteran's hypertension has been well-controlled by medication with blood pressure readings, at worst, of a systolic pressure of 148 and a diastolic pressure of 84; it has not been manifested by a diastolic pressure predominantly 100 or more or a systolic pressure of predominantly 160 or more.  

4.  Prior to January 28, 2009, the residuals of the Veteran's right fifth finger fracture were pain and limitation of motion; there was not limitation of motion of any other finger.  

5.  From January 28, 2009, to May 1, 2013, the residuals of the Veteran's right fifth finger fracture have included limitation of motion of the long finger with a gap of one inch or more between the fingertip and the proximal transverse crease; there was no limitation of motion of the thumb or evidence of ankylosis affecting multiple digits.  

6.  As of May 1, 2013, the residuals of the Veteran's right fifth finger fracture have included limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers; there has not been ankylosis of the thumb or of multiple digits.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for left shoulder impingement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2012).

2.  The criteria for establishing entitlement to a disability evaluation of 20 percent, but no higher, for the residuals of shell fragment wounds of the lumbar sacral spine have been met.  38 U.S.C.A. §§ 115, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2012).  

3.  The criteria for establishing entitlement to a compensable disability evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.104, Diagnostic Code, 7101 (2012).

4.  The criteria for establishing entitlement to a compensable disability evaluation for the residuals of a right finger fracture, prior to January 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5216-30 (2012).

5.  The criteria for establishing entitlement to a 10 percent evaluation, but no higher, for the residuals of a right fifth finger fracture, from January 28, 2009, to May 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5216-30 (2012).

6.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for the residuals of a right fifth finger fracture, as of May 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5216-30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A letter sent to the Veteran in October 2006 informing him that he needed to demonstrate that his service-connected disabilities had increased in severity.  He was also notified of the types of evidence he could submit in support of his claim.  Letters provided to the Veteran in June 2008 and February 2009 also notified the Veteran of the specific rating criteria applicable to his claims and informed him as to how disability ratings and effective dates are assigned.  While all required notice was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in November 2006, July 2008, January 2009 and May 2013, and VA has obtained these records as well as the records of his outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the file.  VA treatment records from as recently as January 2013 have also been incorporated into the electronic claims file (Virtual VA).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its April 2013 remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records for the Veteran and scheduled him for more recent medical examinations.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Shoulder Impingement

For historical purposes, the Veteran was originally granted service connection for left shoulder impingement in a July 1987 rating decision.  A disability evaluation of 20 percent was assigned under Diagnostic Code 5203, effective as of February 1, 1987.  In August 2006, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a January 2007 rating decision and a timely notice of disagreement was received from the Veteran in May 2007.  The 20 percent disability evaluation was continued in a March 2009 statement of the case, which the Veteran appealed to the Board in March 2009.  

According to a January 2006 X-ray report, there was calcification within the distal supraspinatus tendon as well as an osteophyte at the inferior aspect of the distal clavicle.  There was also a suggestion of an osteophyte off the greater tubercle and humerus.  

Upon filing his claim, the Veteran was afforded a VA examination of the left shoulder in November 2006.  The Veteran reported pain lasting for more than half of a day and occurring four days per week.  He also indicated that his shoulder did swell, pop and grind.  He did not use a sling or a brace and he did not take any medications.  He endorsed flare ups of the left shoulder three to four times per week lasting between an hour and the entire day.  He indicated that he was unable to do any physical activity during these flare ups.  Range of motion testing revealed abduction to 100 degrees with pain beginning at 90 degrees and forward flexion to 110 degrees with pain beginning at 110 degrees.  External rotation was to 60 degrees with pain from 45 to 60 degrees and internal rotation was to 45 degrees with pain beginning at 45 degrees.  There were no additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  An X-ray revealed moderate left acromioclavicular joint osteoarthritis and additional hypertrophic changes of the acromial process.  It was noted that together, these conditions may result in rotator cuff impingement.  

According to an April 2007 VA treatment record, the Veteran had full strength of the upper extremities, bilaterally.  It was also noted that he had no impaired use of the upper extremities at this time.  However, according to a June 2008 VA treatment record, the Veteran was experiencing flexion contracture of the left elbow.  He was able to raise his left arm against gravity, however. 

The Veteran was afforded an additional VA examination for this condition in January 2009.  The Veteran reported constant daily pain in the left shoulder.  It was also noted that he had decreased range of motion in the shoulder secondary to a stroke he had in August 2007.  Service connection for the residuals of this stroke has already been established.  However, the Veteran did endorse limited use of the left arm prior to the stroke as well.  Examination revealed the left shoulder to be nontender with no edema.  There was atrophy of the deltoid and biceps of the left upper extremity.  Range of motion testing revealed abduction to15 degrees and forward flexion to 15 degrees without pain.  External and internal rotation could not be properly assessed due to the decreased range of motion and abduction.  The examiner diagnosed the Veteran with a large acromial spur of the left shoulder with osteoarthritis and hypertrophic spurs at the greater tuberosity.  Degenerative arthritis was also present at the glenohumeral joint and there was severe decreased range of motion secondary to the Veteran's cerebrovascular accident.  The examiner noted in an addendum that there was no pain on joint motion and no flare-ups or additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  

An August 2009 VA treatment record reflects that the Veteran was continuing to experience left shoulder pain since his cerebrovascular accident.  According to a September 2010 VA treatment record, the Veteran was experiencing left shoulder pain down to his back for quite some time.  It was noted that this condition was exacerbated by activity and exercise, and that his symptoms were alleviated by rest, sleep and lying down.  

The Veteran was most recently afforded a VA examination of the left shoulder in May 2013.  The Veteran was noted to be suffering from the residuals of a left rotator cuff tear and shoulder impingement.  The left upper extremity was indicated to be the minor arm.  Range of motion testing revealed flexion to 30 degrees and abduction to 45 degrees, with pain beginning on the extremes of motion.  There was no additional limitation of motion upon repetition, but the Veteran did experience functional loss of the left shoulder due to less movement than normal, weakened movement and pain on movement.  Some of the Veteran's limited motion was noted to be due to a stroke resulting in left hemiparesis.  There was no ankylosis of the shoulder joint.  There was no history of mechanical symptoms such as clicking or catching and no history of recurrent dislocation of the glenohumeral joint.  There was also no evidence of dislocation or non-union.  X-rays revealed the left shoulder to now be osteoporotic with degenerative changes in the glenohumeral articulation.  This was noted to be a progression in the Veteran's disability since his last evaluation.  The examiner concluded that the Veteran's left shoulder disability resulted in occupational impairment with an inability to do physical work.  He was still capable of sedentary work.  It was noted that this condition was unfavorable mostly as a result of a stroke since the Veteran could not use his shoulder properly and had developed osteoporosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his left shoulder disability at any time during the pendency of this claim.  This disability is presently rated under Diagnostic Code 5203.  Under this code, a 20 percent evaluation is warranted when there is evidence of dislocation of the clavicle or scapula or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a.  A 20 percent evaluation is the highest evaluation available under this code.

A higher evaluation of 30 percent is available under Diagnostic Code 5201 for limitation of motion of the arm.  See id.  A 30 percent rating is warranted when there is evidence of limitation of motion of the minor upper extremity to 25 degrees from the side.  Id.  The Board recognizes that the Veteran has suffered from significant limitation of motion of the left upper extremity since his stroke in 2007.  However, the May 2013 VA examiner explained that most of the symptoms involving the left shoulder arose as a result of the stroke rather than the service-connected impingement syndrome.  The issue perfected to the Board is entitlement to a higher evaluation for left shoulder impingement - not entitlement to a higher evaluation for the residuals of a stroke.  Range of motion testing performed in November 2006 revealed abduction to 100 degrees with pain beginning at 90 degrees and forward flexion to 110 degrees with pain beginning at 110 degrees.  External rotation was to 60 degrees with pain from 45 to 60 degrees and internal rotation was to 45 degrees with pain beginning at 45 degrees.  Also, while the January 2009 VA examination did reveal flexion to less than 25 degrees following the Veteran's stroke, as of the May 2013 VA examination, he had improved his left arm flexion to 30 degrees.  Therefore, the preponderance of the evidence of record fails to reflect that the Veteran's service-connected left shoulder impingement has resulted in symptomatology of sufficient severity to warrant a higher rating based on limitation of motion of the arm.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

Having considered the above, the Board finds that the preponderance of the evidence of record fails to reflect that the Veteran's left shoulder impingement has resulted in functional loss of such severity as to warrant a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  As already noted, the May 2013 VA examiner explained that most of the problems with the Veteran's left shoulder arose from the residuals of a stroke.  The Veteran is presently in receipt of a separate 20 percent evaluation for weakness of the left upper extremity associated with his stroke.  The record fails to reflect that the left shoulder impingement alone results in any additional functional loss above and beyond the already assigned 20 percent disability evaluation.  According to the November 2006 VA examination report, there was no evidence of pain until 90 degrees of abduction and 110 degrees of flexion.  The examiner noted that the DeLuca criteria did not apply to this joint and that there was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  An April 2007 VA treatment record, prepared prior to the Veteran's stroke, also reflected no impaired use of the upper extremities.  Therefore, there is no evidence of functional loss warranting a higher disability evaluation until the Veteran's stroke of 2007 - a disability for which he is already receiving a separate disability evaluation.  

Finally, higher evaluations are also available when there is evidence of ankylosis of the shoulder joint or impairment of the humerus with either fibrous union, nonunion of loss of the humeral head.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  However, the evidence demonstrates that the Veteran does not suffer from ankylosis as he has maintained some degree of motion in the shoulder.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  The May 2013 VA examiner also indicated that there was no evidence of ankylosis.  There is also no evidence of impairment of the humerus, and the May 2011 VA examiner specifically concluded that there was no history of recurrent dislocation of the humerus.  As such, there are no other applicable diagnostic codes that would permit a disability evaluation in excess of 20 percent for the Veteran's left shoulder impingement syndrome.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected left shoulder impingement syndrome.  However, the Veteran has not provided VA with any medical or lay evidence to suggest how his left shoulder impingement alone warrants a disability evaluation in excess of 20 percent.  In his March 2009 appeal to the Board, the Veteran did report a worsening in symptomatology since his stroke.  However, as already noted, a separate evaluation is already in effect for left upper extremity symptomatology associated with the Veteran's stroke.  As such, his statements regarding symptomatology following his stroke fails to reflect that a higher evaluation is warranted for his left shoulder impingement.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left shoulder impingement.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limited motion.  His 20 percent rating contemplates this type of impairment, however.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for left shoulder impingement must be denied.

Shell Fragment Wounds of the Lumbar Spine

For historical purposes, the Veteran was originally granted service connection for shell fragment wounds of the lumbar sacral spine in a July 1987 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 5320, effective as of February 1, 1987.  In August 2006, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a January 2007 rating decision and a timely notice of disagreement was received from the Veteran in May 2007.  The 10 percent disability evaluation was continued in a March 2009 statement of the case, which the Veteran appealed to the Board in March 2009.  

The Veteran was afforded a VA examination of the lumbar spine in November 2006.  The Veteran reported constant pain in his low back with pain radiating into the right leg.  There was no numbness or weakness associated with this pain.  There was no physician ordered bed rest in the previous year, but the Veteran endorsed flare ups of pain once per day and lasting for approximately thirty minutes.  He indicated that he could not perform any physical activity during these flare-ups.  The Veteran also indicated that he had been prescribed no heavy lifting.  He was unable to walk more than one-quarter mile, stand for more than thirty to forty-five minutes or sit more than ten to fifteen minutes.  Examination revealed a well-healed scar on the left lower back.  The Veteran was nontender to palpation and there was no spasm.  Range of motion testing revealed forward flexion to 90 degrees with pain beginning at 20 degrees, bilateral lateral flexion to 30 degrees with pain beginning at 30 degrees on the left and at 20 degrees on the right, extension to 30 with pain at 30 degrees and bilateral lateral rotation to 80 degrees with pain beginning at 80 degrees.  The examiner diagnosed the Veteran with lumbar spine degenerative facet disease.  It was noted that there was no additional limitation due to pain, fatigue, weakness or lack of endurance upon repetitive use.  X-rays revealed marked degenerative facet disease at the L4-5 and L5-S1 levels.  A radiopaque foreign body overlaid the L1-L2 disc space thought to be in the dorsal soft tissue was also noted.  There was a rounded calcification present in the left upper quadrant as well, felt to possibly be a splenic granuloma or a left renal calculus.  

The Veteran was afforded an additional VA examination in January 2009.  The Veteran endorsed pain in his back that occasionally radiated into the right lower extremity.  The Veteran indicated that he used to have radiating pain in both lower extremities, but that he now had numbness in the left lower extremity since a stroke in August 2007.  The Veteran had not had any physician directed bed rest as a result of his back pain.  Examination revealed a normal curvature of the spine.  The spine was tender to palpation and there was a palpable protrusion in the mid-lumbar spine.  Range of motion testing revealed forward flexion to 10 degrees, extension to 10 degrees, lateral flexion to the left to 5 degrees, lateral flexion to the right to 15 degrees, lateral rotation to the left to 10 degrees and lateral rotation to the right to 15 degrees.  The examiner diagnosed the Veteran with lumbar spondylosis throughout with residual ballistic fragment and possible Baastrup's disease.  The examiner noted in an addendum that there was no pain on joint motion and no flare-ups or additional limitations due to pain, fatigue, weakness or lack of endurance following repetitive use.  

The Veteran was most recently afforded a VA examination of the lumbar spine in May 2013.  It was noted that he had previously been diagnosed with degenerative spine disease and a foreign body in the back.  Range of motion testing did reveal significantly limited motion of the thoracolumbar spine.  However, the examiner explained that the Veteran's low back problems were more likely related to his degenerative spine disease and less likely due to the metallic fragment in his back.  The examiner explained that the ballistic fragment was present in the soft tissue of the back on radiographic examination and that it was not located in close proximity to the vertebrae.  The metallic fragment was also not palpable on clinical examination and the scar of the wound was well-healed over the left flank.  Finally, it was noted that an evaluation of the spine done by an orthopedic specialist in January 1984 mentioned no serious pathology of the low back.  

The evidence of record reflects that the Veteran is in fact entitled to a disability evaluation of 20 percent for his lumbar spine disability throughout the pendency of this claim.  A review of the record reflects that his disability has been rated as 10 percent disabling due to "moderate" symptomatology under Diagnostic Code 5320.  See 38 C.F.R. § 4.73.  However, a 10 percent disability evaluation is to be assigned when there is evidence of moderate impairment to the cervical or thoracic region.  Moderate symptomatology warrants a 20 percent evaluation when it affects the lumbar region.  Id.  As the Veteran's muscle injury is to the low back in this case, and since the RO has repeatedly found his symptomatology to be moderate in severity, the proper disability evaluation under Diagnostic Code 5329 is 20 percent.  

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected gunshot wound residuals of the lumbar spine at any time during the pendency of this claim.  Under Diagnostic Code 5320, a higher evaluation of 40 percent is warranted for moderately severe impairment and the highest evaluation of 60 percent rating is warranted for severe impairment.  Id.  

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A though-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles - 

      (i) Type of Injury.  Simple wound of muscle without debridement or infection.  
      
      (ii) History and Complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  
      
      (iii) Objective Findings.  Minimal scar.  No evidence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles -

	(i) Type of Injury.  Through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

	(ii) History and Complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

	(iii) Objective Findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles - 

	(i) Type of Injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

	(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  

	(iii) Objective Findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles - 

	(i) Type of Injury.  Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

	(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

	(iii) Objective Findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56

In the present case, the evidence of record reflects that there is a retained foreign body in the lumbar region.  As such, the Veteran's disability is properly characterized as "moderate" rather than as "slight."  However, a "moderately severe" disability is meant to compensate a muscular injury with symptomatology such as palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  According to the November 2006 VA examination report, the Veteran had a well-healed scar that was nontender.  While a foreign body was noted, there was no mention of functional loss or loss of muscle substance resulting from this body.  The January 2009 examiner also concluded that was evidence of a residual ballistic fragment.  Finally, the May 2013 examiner noted that while there was radiographic evidence of a foreign body in the soft tissue, the scarring was well-healed.  Again, there was no mention of functional impairment or muscle loss due to this foreign body.  As such, the preponderance of the evidence of record demonstrates that it would be improper to characterize the Veteran's muscular disability as "moderately severe."  A disability evaluation in excess of 20 percent is not warranted.  

The Board recognizes that the Veteran does suffer significant impairment of the lumbar spine itself, resulting in limited motion and radiating pain.  However, the May 2013 VA examiner explained that this symptomatology was more likely due to degenerative spine disease - a disability for which the Veteran is not service-connected.  The examiner explained that the retained foreign body was in the soft tissue and not in close proximity to the spine and that an earlier evaluation in 1984 reflected no serious pathology of the low back.  As such, the preponderance of the evidence of record reflects that the Veteran's symptoms, such as limited motion and pain, are not related to his service-connected shell fragment wound.  

The Board has again considered whether referral for extraschedular consideration is warranted in this case.  See Thun, 22 Vet. App. at 111.  However, the symptomatology reported by the Veteran, such as pain and limitation of motion, was related to a nonservice-connected disability by the May 2013 VA examiner.  The Veteran has not identified any symptomatology related to the shell fragment wound itself and the record fails to reflect any such symptomatology.  As such, there is no evidence to suggest that the Veteran's symptomatology is not fully considered by the assigned 20 percent disability evaluation and referral for extraschedular consideration is not warranted.  

In summary, the record reflects that the Veteran's gunshot wound residuals of the lumbar spine warrant a 20 percent disability evaluation throughout the pendency of this claim.  In this regard, the Veteran's claim is granted.  However, a preponderance of the evidence of record demonstrates that a disability evaluation in excess of 20 percent is not warranted at any time.  

Hypertensive Vascular Disease

The Veteran was originally granted service connection for hypertensive vascular disease in a July 1987 rating decision.  A noncompensable (0  percent) rating was assigned under Diagnostic Code 7101, effective as of February 1, 1987.  In August 2006, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a January 2007 rating decision and a timely notice of disagreement was received from the Veteran in May 2007.  The noncompensable evaluation was continued in a March 2009 statement of the case, which the Veteran appealed to the Board in March 2009.  

Upon filing his claim, the Veteran was afforded a VA examination in November 2006 for his hypertension.  The Veteran reported checking his blood pressure four times per week and that it would be in the 130s/70s.  Three readings taken at the time of examination revealed his blood pressure to be 150/80.  A diagnosis of hypertension was assigned at this time.  

An August 2007 private treatment record reflects that the Veteran was seen for left arm weakness and uncontrolled hypertension.  A stroke was suspected at this time.  Service connection has since been established for this stroke as secondary to the Veteran's hypertension. 

The Veteran was afforded an additional VA examination in July 2008.  It was noted that he took blood pressure medication on a daily basis and his average blood pressures had been in the 120/70s.  Examination revealed three blood pressure readings of 148/80.  The Veteran was diagnosed with essential hypertension at this time.  Additional examination in January 2009 reflected that daily medication was still being used.  Examination revealed blood pressure readings of 148/84, 148/80 and 146/80.  Essential hypertension was again diagnosed.  

An April 2009 VA treatment record reflects a blood pressure of 111/64.  The record also contains a VA treatment record dated August 2009.  This record reflects a blood pressure reading of 104/61.  

The Veteran was most recently afforded a VA examination in May 2013 to determine the current level of severity of his service-connected hypertensive vascular disease.  Blood pressure readings were taken on three occasions, revealing pressures of 122/58, 120/60 and 118/66.  The examiner concluded that the Veteran's blood pressure was well-controlled on medication.  It was noted that while hypertension was a risk factor for a stroke, the Veteran's blood pressure was in fact controlled before his stroke.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his service-connected hypertension at any time during the pendency of his claim.  Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104.  

Upon examination in November 2006, the Veteran's systolic blood pressure was 150 and his diastolic pressure was 80.  The July 2008 VA examination report also reflects blood pressure readings, at most, of 148/80.  His blood pressure was 111/64 in April 2009 and 104/61 in August 2009.  Finally, upon examination in May 2013, the Veteran's blood pressure readings were 122/58, 120/60 and 118/66.  The examiner further concluded that the Veteran's blood pressure was well-controlled by medication.  As such, the evidence of record demonstrates that the Veteran's blood pressure has not been compensably disabling at any time during the pendency of this claim.  

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his hypertension.  However, he has not provided VA with any medical or lay evidence to indicate how he meets the schedular criteria for a compensable rating.  In his March 2009 appeal to the Board, the Veteran discussed his left upper extremity weakness and his stroke as secondary to his hypertension.  However, service connection has since been established for these conditions and they are not presently before the Board.  

Finally, the Board has again considered whether referral for extraschedular consideration is warranted in this case.  See Thun, 22 Vet. App. at 111.  However, the Veteran has not provided VA with any evidence of compensable symptomatology associated specifically with his hypertension, and as such, there is no evidence of disability above and beyond that considered by the applicable rating criteria.  Referral for extraschedular consideration is not required in this case.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for hypertension must be denied.

Fracture of the Right Fifth Metacarpal

Finally, the Veteran was originally granted service connection for the residuals of a fracture of the right fifth metacarpal in a July 1987 rating decision.  A noncompensable evaluation was assigned under Diagnostic Code 5227, effective as of February 1, 1987.  In August 2006, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was denied in a January 2007 rating decision and a timely notice of disagreement was received from the Veteran in May 2007.  The noncompensable evaluation was continued in a March 2009 statement of the case, which the Veteran appealed to the Board in March 2009.  In a June 2013 rating decision, the Veteran's evaluation was increased to 20 percent under Diagnostic Code 5208, effective as of May 1, 2013.  

A February 2006 VA treatment record reflects that the Veteran complained of an inability to make a tight fist with his right hand.  He was also complaining of cramping in the right middle finger for the past two months.  The cramping was intermittent, occurring two to three times per day and lasting only for seconds.  

The Veteran was afforded a VA examination of the right hand in November 2006.  The Veteran reported pain in his right fifth metacarpal less than half of the day most days.  He denied taking any medications or using a brace or a splint.  He did report that his grip was decreased and that driving caused pain in his right hand.  Examination revealed no edema.  There was a 45 degree flexion in the distal interphalangeal joint in the resting normal position.  He could passively extend this joint to 20 degrees.  The proximal interphalangeal joint could passively flex to 90 degrees and the metacarpal process could actively flex to 90 degrees.  The Veteran was diagnosed as status post-fracture of the right fifth metacarpal with flexion deformity of the distal interphalangeal joint.  

According to a June 2008 VA treatment record, the Veteran suffered from flexion contracture of the right 5th finger.  

The Veteran was afforded an additional VA examination in January 2009.  The Veteran indicated that he was unable to straighten the end of the right fifth finger and that he had decreased range of motion with numbness.  He also endorsed painful motion in his middle finger with decreased range of motion.  Examination revealed the right hand to be tender to palpation of the middle finger and the fifth finger.  The distal interphalangeal joint was in flexion at 90 degrees all of the time with restricted passive range of motion to extension of this joint.  The distal interphalangeal (DIP) joint was at flexion to 90 degrees with no extension and the proximal interphalangeal (PIP) joint had flexion to 30 degrees and extension to 0 degrees with no pain.  There was metacarpophalangeal joint flexion to 90 degrees and extension to 0 degrees with no pain.  The third finger distal interphalangeal joint had forward flexion to 40 degrees and extension to 0 degrees with pain.  There was interphalangeal joint flexion to 20 degrees with pain and extension to 0 degrees with pain.  Metacarpophalagneal joint flexion was to 70 degrees and extension was to 0 degrees with no pain.  All other fingers could reach the transverse crease completely and there was no apposition to the fifth finger or the third finger.  All other fingers had full apposition.  The examiner diagnosed the Veteran as status post-fracture of the right fifth metacarpal with contracture deformity at the distal interphalangeal joint with bony remodeling of the head of this digit secondary to trauma with decrease range of motion.  There was also decreased range of motion of the third digit secondary to a shrapnel wound.  

The record also contains a June 2010 electromyograph (EMG) consultation note.  It was noted that the Veteran was reporting intermittent aching discomfort in the right arm extending into the ring and little fingers.  The Veteran indicated that his symptoms had markedly improved compared to a few months earlier and he denied loss of right grip strength or impaired dexterity.  Examination revealed a flexion contracture of the right 5th finger.  The Veteran described his current symptoms as mild and intermittent. 

Finally, a VA examination was performed in May 2013.  It was noted that the Veteran had stiffness in the long finger and that he was unable to make a fist properly.  There was also occasional soreness.  Range of motion testing revealed a gap between the thumb pad and the fingers of more than two inches for the right hand.  This hand was again noted to be the dominant hand.  There was also a gap between the fingertips and the proximal transverse crease of the palm of one inch or more.  There was no objective evidence of painful motion and additional testing did not result in further limitation of motion.  The examiner further concluded that there was evidence of ankylosis of the thumb and/or fingers.  The examiner diagnosed the Veteran with a contracture deformity of the DIP joint of the fifth digit.  Degenerative changes were also present in the remaining PIPs, but the examiner explained that the current right hand problem was not related to the in-service injury of the 5th metatarsal bone.  Rather, it was related to osteoarthritis. 

Following the above examination, the RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5228, effective as of May 1, 2013.  See 38 C.F.R. § 4.71a.  Under this code, a 20 percent evaluation is warranted when there is evidence of limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  This is the maximum disability evaluation available for limitation of motion of individual digits.  There are no other applicable diagnostic codes that would permit a higher disability evaluation as of May 1, 2013.  A higher evaluation of 30 percent is warranted when there is evidence of favorable ankylosis of the thumb and any finger, or, when there is evidence of unfavorable ankylosis of the index and long finger, index and ring finger or the index and little fingers.  See id at Diagnostic Codes 5219-23.  However, the evidence of record does not reflect ankylosis, either favorable or unfavorable, affecting the thumb, or, ankylosis in more than one finger.  According to the May 2013 VA examiner, ankylosis was only present in the right little finger.  As such, a higher rating based on ankylosis as of May 1, 2013, is not warranted.  

Likewise, the above evidence demonstrates that a 10 percent disability evaluation is warranted as of January 28, 2009.  According to the January 2009 VA examination report, the fifth finger was in flexion of 90 degrees at all times and the third finger measured three cm from the transverse crease.  Ankylosis of the little finger alone does not warrant a compensable disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  However, under Diagnostic Code 5229, a 10 percent disability evaluation is warranted when there is a gap of 2.5 cm or more between the dominant long finger and the proximal transverse crease of the palm.  38 C.F.R. § 4.71a.  As the Veteran had a 3 cm gap upon examination in January 2009, a 10 percent disability evaluation is warranted as of January 28, 2009.  

However, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent is not warranted at any time since January 28, 2009.  A higher rating of 20 percent is warranted when there is evidence of limitation of motion of the thumb with a gap of more than 2 inches between the thumb pad and the fingers, or, when there is evidence of ankylosis in more than one digit.  See id at Diagnostic Codes 5219-23, 5228.  The January 2009 examination report fails to reflect any limitation of the thumb and there is only evidence of ankylosis affecting the right fifth finger at this time.  It is not until the May 2013 VA examination that there is evidence of limitation of motion of the thumb.  As such, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent is not warranted at any time between January 28, 2009, and May 1, 2013.  

Finally, the preponderance of the evidence of record reflects that a compensable disability evaluation is not warranted at any time prior to January 28, 2009.  According to the November 2006 VA examination report, the Veteran was capable of motion in all fingers at this time.  He had 45 degrees of flexion in the right fifth finger with 20 degrees of passive extension.  The report fails to reflect limitation of motion affecting any other finger at this time.  There is no further evidence of limitation of motion affecting the remaining fingers until the January 2009 VA examination report.  Limitation of motion of the little finger, alone, fails to warrant a compensable disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  

The Board has also considered whether there is evidence of functional impairment from the Veteran's right fifth finger disability to warrant a higher rating at any time during the pendency of this claim.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in November 2006, the Veteran reported that he only experienced pain less than half of the day and not every day.  This fails to reflect a compensable degree of functional impairment.  Regardless of the degree of functional loss resulting from this pain, a compensable evaluation is not contemplated for this finger even when there is complete loss of motion.  Also, while there is evidence of decreased motion and pain upon examination in January 2009, a higher evaluation is not available unless there is evidence of ankylosis or limitation of motion of the thumb.  Finally, with regard to the period of the Veteran's claim since May 1, 2013, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  

The Board has again considered whether referral for extraschedular consideration is warranted in this case.  See Thun, 22 Vet. App. at 111.  However, the Veteran has not described any symptomatology aside from pain, weakness and limitation of motion.  Such symptomatology has fully been considered by the assigned disability evaluations above.  As there is no evidence to suggest that the Veteran's disability of the right hand has been so unusual as to render the schedular criteria ineffective, referral for consideration of an extraschedular evaluation is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 10 percent is warranted as of January 28, 2009.  See 38 U.S.C. § 5107(b).  To this extent, the Veteran's claim is granted.  However, since the preponderance of the evidence is against a compensable disability evaluation prior to January 28, 2009, and a disability evaluation in excess of 20 percent as of May 1, 2013, the provisions of  regarding reasonable doubt are not applicable and these aspects of the Veteran's claim are denied.  


ORDER

The claim of entitlement to a disability evaluation in excess of 20 percent for left shoulder impingement is denied.  

A disability evaluation of 20 percent for shell fragment wound residuals of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

The claim of entitlement to a compensable disability evaluation for hypertension is denied.  

A disability evaluation of 10 percent for the residuals of a right fifth finger fracture, as of January 28, 2009, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

A compensable disability evaluation for the residuals of a right fifth finger fracture, prior to January 28, 2009, is denied.  

A disability evaluation in excess of 20 percent for the residuals of a right fifth finger fracture, as of May 1, 2013, is denied.  



____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


